Citation Nr: 0111937	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  98-08 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than September 28, 
1990, for assignment of a 100 percent rating for a 
schizophrenic reaction, paranoid type, with tension headaches 
and periodic depression.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from December 1947 to November 
1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997 by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO).  In the decision, the RO increased the 
rating for the veteran's schizophrenic reaction from 30 
percent to 50 percent, and assigned an effective date of 
September 28, 1990, for that increase.  Thereafter, the 
rating was increased to 70 percent, and subsequently to 100 
percent, continuing the effective date of increase of 
September 28, 1990.

In a decision of May 1999, the Board confirmed the assignment 
of the September 28, 1990, effective date.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2000, the Secretary 
of the Department of Veterans Affairs (Secretary) and the 
veteran, through his attorney, filed a joint motion to vacate 
the Board's decision and remand the case to the Board for 
further appellate review.  The Court granted that motion in 
an order of September 2000. 

Although the Board previously found in its now vacated 
decision of May 1999 that an effective date earlier than 
September 28, 1990, was precluded by the finality of a June 
1990 rating decision, the Board notes that in the joint 
motion for remand the Secretary and the veteran stipulated 
that the veteran had continuously prosecuted a claim for 
entitlement to an increased rating from the date of a 
November 30, 1989, request from the veteran's representative.  
The parties also agreed that the Board must consider medical 
evidence of record from one year prior to the date of the 
November 30, 1989, claim, specifically, progress notes from 
VA medical treatment dated between January 9, 1989, and July 
17, 1989, as well as a progress note dated November 15, 1989.  
The parties further instructed the Board to provide reasons 
as bases as to whether the medical records provided a basis 
for assigning an earlier effective date pursuant to 38 C.F.R. 
§ 3.400(o)(2).  


REMAND

The veteran contends that the RO should have assigned an 
earlier effective date for increased compensation for a 
schizophrenic reaction.  He argues that the increased 
compensation should be effective from as early as January 9, 
1988. 

In evaluating the veteran's claim for an earlier effective 
date for increased compensation, the Board notes that the law 
and regulations provide that the effective date of an 
increased rating shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  The 
effective date of an increase in disability compensation may 
also be assigned for up to one year prior to the date of the 
receipt of the claim if it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  See 38 C.F.R. § 3.400(o) 
(2000).  See Harper v. Brown, 10 Vet. App. 125 (1997); see 
also VAOPGCPREC 12-98.  The Board notes that 38 C.F.R. 
§ 3.400(o) was intended to be applied to situations in which 
the date of increased disablement can be factually 
ascertained with a degree of certainty, and was not intended 
to cover situations where a disability gradually and 
imperceptibly worsened over a period of time.  See VAOPGCPREC 
12-98.

As noted above, the Secretary has conceded that the veteran's 
claim for increased compensation for a schizophrenic reaction 
was received on November 30, 1989, and the veteran 
continuously pursued his claim since that time.  The parties 
also agreed that the Board must consider medical evidence of 
record from one year prior to the date of the November 30, 
1989, claim, specifically, progress notes from VA medical 
treatment dated between January 9, 1989, and July 17, 1989, 
as well as a progress note dated November 15, 1989.  The 
evidence from one year prior to the November 30, 1989, claim 
includes several VA outpatient medical treatment records.  A 
VA record dated January 5, 1989, shows that the veteran 
complained of having headaches and nervousness.  It was noted 
that he was on disability from the hospital.  He reportedly 
was worse during the winter time.  He was on medications.  A 
referral to the mental health clinic was recommended.  

A VA mental health clinic note dated January 9, 1989, shows 
that the veteran was seen for a psychological assessment.  
Initially, he reported a great deal of irritation toward the 
VA about how he was treated in the past.  He appeared less 
irritable as the interview progressed.  He did not want to 
make a commitment as to whether or not he would be seen in 
counseling, but did agree to phone about completing an MMPI 
that the examiner had requested.  The veteran reported 
problems with depression that had been getting worse for the 
last three months.  The veteran stated that he did not feel 
like doing anything.  He stated that his appetite was okay, 
but that he slept poorly at night.  He said that he would 
sleep for two hours and then awaken and have trouble getting 
back to sleep.  He denied suicidal ideation or intent or any 
history of suicide attempts.  He also denied manic symptoms 
or psychotic symptoms.  He denied any history of psychotic 
symptoms.  He did report a great deal of concern about his 
physical health.  He denied alcohol or drug abuse.  He denied 
post-traumatic stress disorder symptoms or panic attacks.  
The assessment was that the veteran had a history of a 
diagnosis of schizophrenia.  The examiner's impression was 
that at this time he was suffering from a mood disorder, and 
that the likely diagnosis would be atypical depression.  The 
examiner noted that the MMPI, if the veteran completed it, 
might shed more light on this.  The examiner suggested to the 
veteran that he consider being seen in counseling.  

A VA medical record dated in May 1989 shows that the veteran 
remained unchanged.  Medications were renewed.  His anxiety 
remained about the same.  He had not been to the mental 
health clinic, but needed to finish a test at home.  A VA 
record dated in July 1989 shows that the veteran had no 
problems that visit.  His anxiety was about the same.  The 
veteran said that he had been thinking about the mental 
health clinic again, and the examiner encouraged him to 
contact the clinic for his paranoid schizophrenia.  

A VA record dated November 15, 1989, shows that the veteran 
reported that his headaches were getting worse, that he had 
more depression, and that he needed to go the mental health 
clinic.  He also said that he was sleeping a lot.  He also 
reported that his back pain was getting worse.  A VA mental 
health clinic record dated November 29, 1989, shows that the 
veteran denied having problems with depression.  He also 
denied suicidal ideation or intent.  He said that he was not 
interested in being seen in the mental health clinic.  He did 
ask about getting an early appointment with another person.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, the VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
VA must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by the VA.  If the VA is unable to 
obtain information, it must notify the claimant of which 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  If the records sought are Federal 
department or agency records, the VA must continue its 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  

Because the definition of "claimant" contained in new 
38 U.S.C. § 5100 includes "any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary," there is no subset of 
"claimants" to which the Secretary's duties under the VCAA 
to collect evidence and provide notification to claimants 
would not be potentially applicable. See Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  
Therefore, the new law applies to a claim for an earlier 
effective date for an increased rating.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran requested that the case be remanded to the RO for 
the purpose of obtaining a medical opinion, based on a review 
of the claims file, regarding the level of the severity of 
the veteran's schizophrenic reaction during the 1988 through 
1990 time period, to include an assessment of the veteran's 
Global Assessment of Functioning during that period and an 
opinion regarding whether the veteran's schizophrenic 
reaction rendered him unemployable during that period.  In 
view of the heightened duty to assist in obtaining relevant 
evidence and obtaining medical opinions, the Board finds that 
certain additional development is required.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The claims file should be referred to 
a VA psychiatrist.  The psychiatrist 
should review the claims file, 
particularly the records summarized 
above, and should offer an opinion as to 
whether there was an ascertainable 
increase in severity of the veteran's 
psychiatric disorder during the year 
preceding the veteran's November 30, 1989 
claim, as compared to the level of 
severity prior to November 30, 1988.  The 
review should offer an assessment of the 
veteran's Global Assessment of 
Functioning during that period and an 
opinion regarding whether the veteran's 
schizophrenic reaction rendered him 
unemployable during that period.

2.  The RO should review the report to 
determine if it is in compliance with 
this REMAND.  If the report is deficient 
in any manner, it should be returned, 
along with the claims file, for immediate 
corrective action.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  The RO should then readjudicate the 
claim for an earlier effective date, 
taking into consideration medical evidence 
of record from one year prior to the date 
of the November 30, 1989, informal claim, 
specifically, progress notes from VA 
medical treatment dated between January 9, 
1989, and July 17, 1989, as well as a 
progress note dated November 15, 1989, and 
decide whether the medical records provide 
a basis for assigning an earlier effective 
date pursuant to 38 C.F.R. § 3.400(o)(2).  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


